Exhibit RESTRICTED STOCK EQUIVALENT AWARD AGREEMENT (FOR EXECUTIVE OFFICERS AND EXECUTIVE I PARTICIPANTS) In consideration of the mutual covenants contained herein, Energizer Holdings, Inc. (“Company”), and (“Recipient”) hereby agree as follows: ARTICLE I – COMPANY COVENANTS Company hereby covenants: 1.Award The Company, pursuant to its 2000 Incentive Stock Plan (the “Plan”), grants to Recipient a Restricted Stock Equivalent Award of restricted common stock equivalents (“Equivalents”). This Award Agreement is subject to the provisions of the Plan and to the following terms and conditions. 2.Vesting; Payment Twenty-five percent of the total Equivalents granted to each recipient will vest on the third anniversary of the date of grant (“Time-Vested Equivalents”). Vesting of the remaining Equivalents granted (the “Performance Equivalents”) is contingent upon achievement of performance targets with respect to the Company’s CAGR for the period from September 30, 2008 through September 30, 2011 (the “Measurement Period”). With respect to those Equivalents, a number of Equivalents equal to five percent of the total Equivalents granted will vest on the date that the Company publicly releases earnings results for its 2011 fiscal year (“the Announcement Date”) only if 8% CAGR is achieved for the Measurement Period, increasing proportionately, in 1/10th of one percent increments, up to 75% of the total Equivalents granted if 15% or greater CAGR is achieved for that period. By way of example, the following percentages will vest at the specific CAGR targets noted below: CAGR Additional % of Total Equivalents Vesting 8% 5% 9% 15% 10% 25% 11% 35% 12% 45% 13% 55% 14% 65% 15% or greater 75% Upon vesting, as described above, each Equivalent will convert, at that time into one share of the Company’s $.01 par value Common Stock (“Common Stock”), which will be issued to the Recipient. Any Equivalents which fail to vest as of the Announcement Date will be forfeited and the Recipient will have no further rights with respect thereto. 3.Additional Cash Payment At the time of issuance of shares of Common Stock to Recipient, as described in paragraph 2 above, Recipient will also receive an additional cash payment equal to the amount of dividends, if any, which would have been paid on the shares of Common Stock issued to him or her if the Recipient had actually acquired those shares on the date or dates of crediting of his or her Equivalents.No interest shall be included in the calculation of such additional cash payment. 4.Acceleration Notwithstanding the provisions of paragraph 2 above, all Equivalents granted to the Recipient (Time Vested and Performance) will immediately vest, convert into shares of Common Stock and be paid to the Recipient, his or her designated beneficiary, or his or her legal representative, in accordance with the terms of the Plan, in the event of: (a) the Recipient’s death; or (b) a declaration of Recipient’s total and permanent disability. 5.Acceleration Upon a Change of Control of Company Notwithstanding the provisions of paragraph 2 above, upon a Change of Control of the Company, all Time-Vested Equivalents will immediately vest. With respect to the Performance Equivalents, if the Change of Control occurs at or within eighteen (18) months following the date of this Award Agreement, a number of Equivalents equal to 25% of the total Equivalents granted will also immediately vest.If the Change of Control occurs more than eighteen (18) months following the date of this Award Agreement, but before the Announcement Date, the Performance Equivalents which will immediately vest will be the greater of: (a) 25% of the total Equivalents granted; or (b) the percentage of total Equivalents granted which would have vested under paragraph 2 above if the Company’s CAGR on the Announcement Date was the actual annualized CAGR, calculated on a trailing four quarters basis, for the period between September 30, 2008 and the last fiscal quarter end prior to the Change of Control for which Company financial results were publicly disclosed. Any unvested Equivalents which do not vest upon a Change of Control as described in this paragraph shall be forfeited. 6.Forfeiture All rights in and to any and all Equivalents granted pursuant to this Award Agreement, and to any shares of Common Stock into which they would convert, which have not vested by the Announcement Date, as described in paragraph 2 above, or as described in paragraphs 4 and 5 above, shall be forfeited. In addition, prior to that date, all rights in and to any and all Equivalents granted pursuant to this Award Agreement which have not vested in accordance with the terms hereof, and to any shares of Common Stock into which they would convert, shall be forfeited upon (a) the Recipient’s voluntary or involuntary termination of employment; (b) a determination by the Committee that the Recipient engaged in competition with the Company; (c) a determination by the Committee that the Recipient engaged in activity or conduct contrary to the best interests of the Company, as described in the Plan; or (d) as described in paragraph 5 above. 7.Shareholder Rights; Adjustment of Equivalents Recipient shall not be entitled, prior to the conversion of Equivalents into shares of Common Stock, to any rights as a shareholder with respect to such shares of Common Stock, including the right to vote, sell, pledge, transfer or otherwise dispose of the shares.Recipient shall, however, have the right to designate a beneficiary to receive such shares of Common Stock under this Award Agreement, subject to the provisions of Section V of the Plan.The number of Equivalents credited to Recipient may be adjusted, in the sole discretion of the Nominating and Executive Compensation Committee of the Company’s Board of Directors, in accordance with the provisions of Section VI(F) of the Plan. 8.Other The Company reserves the right, as determined by the Committee, to convert this Award Agreement to a substantially equivalent award and to make any other modification it may consider necessary or advisable to comply with any applicable law or governmental regulation, or to preserve the tax deductibility of any payments hereunder. Shares of Common Stock shall be withheld in satisfaction of federal, state, and local or other international withholding tax obligations arising upon the vesting of Equivalents. 9.Definitions: Change of Control of the Companyshall be deemed to occur when (a) a person, as defined under the U.S. securities laws, acquires beneficial ownership of more than fifty percent (50%) of the outstanding voting securities of the Company; or (b) the directors of the Company immediately before a business combination between the Company and another entity, or a proxy contest for the election of directors, shall, as a result thereof, cease to constitute a majority of the Board of Directors of the Company (or a successor corporation of the Company). CAGR shall mean the Company’s compound annual growth rate in earnings per share (as publicly reported by the Company) for the applicable measurement period, rounded to the nearest whole percentage. For purposes of the calculation of CAGR, the determination of annual earnings per share will be based on all-inclusive GAAP results, adjusted only for certain unusual items: · extraordinary dividends; · stock split-ups; stock dividends or distributions; · recapitalizations; · any merger of the Company with another corporation; · any consolidation of the Company and another corporation into another corporation; · any separation of the Company or its business units (including a spin-off or other distribution of stock or property by the Company); · any reorganization of the Company (whether or not such reorganization comes within the definition of such term in Code Section 368); · any partial or complete liquidation by the Company; or sale of all or substantially all of the assets of the Company; · unusual or non-recurring accounting impacts or changes in accounting standards or treatment; · unusual or non-recurring accounting treatments related to an acquisition by the Company completed during the period of the award; and · unusual or non-recurring non-cash asset impairment, such as non-cash write-downs of goodwill or tradenames. In addition, on or before December 28, 2008, the Committee, in its sole discretion, may adjust the 2008 base earnings per share number utilized to determine CAGR for the Measurement Period in order to reflect non-GAAP adjustments which it deems appropriate. In the event of such adjustments, the Company will send a notice to Recipient indicating the base earnings per share utilized by the Committee, which base shall be binding upon the Company and Recipient for purposes of this Agreement. ARTICLE II – RECIPIENT COVENANTS Recipient hereby covenants: 1. Confidential Information By executing this Award Agreement, I agree that I shall not, directly or indirectly, use, make available, sell, disclose or otherwise communicate to any person, other than in the course of my assigned duties and for the benefit of the Company, either during the period of my employment or at any time thereafter, any nonpublic, proprietary or confidential information, knowledge or data relating to the Company, any of its affiliates, or their businesses, which I shall have obtained during my employment by the Company or an affiliate. The foregoing shall not apply to information that (a) was known to the public prior to its disclosure to me; (b) becomes known to the public subsequent to disclosure to me through no wrongful act or mine or any of my representatives; or (c) I am required to disclose by applicable law, regulation or legal process (provided that I provide the Company with prior notice of the contemplated disclosure and reasonably cooperate with the Company at its expense in seeking a protective order or other appropriate protection of such information).
